NOT FOR PUBLICATION                           FILED
                                                                          NOV 2 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD DAVID,                                   No. 19-17351

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00540-RCJ-WGC

 v.
                                                MEMORANDUM*
ELOY ITUARTE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Nevada state prisoner Edward David appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging inadequate medical

care while he was a pretrial detainee. We have jurisdiction under 28 U.S.C.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Gordon v. County of Orange, 888 F.3d 1118, 1122

(9th Cir. 2018). We affirm.

      The district court properly granted summary judgment because David failed

to raise a genuine dispute of material fact as to whether any defendant’s conduct in

the course of treating David’s left hand pain was objectively unreasonable. See id.

at 1124-25 (setting forth objective deliberate indifference standard for Fourteenth

Amendment inadequate medical care claims brought by pretrial detainees).

      We reject as unsupported by the record David’s contentions that the district

court was biased against him or failed “to state a legal reason” for granting

summary judgment.

      AFFIRMED.




                                          2                                     19-17351